Memorandum. The order of the Appellate Division should be affirmed.
While the conduct of the Trial Judge cannot be described as commendable, in our view neither were his intrusions (to the extent that protest was made, expressly or by reasonable implication) such as to work a denial of defendant’s right to a fair trial. Nor is there any substance to defendant’s claim that subdivision 4 of section 160.15 of the Penal Law is unconstitutional (People v Clark, 41 NY2d 612). We have examined defendant’s other contentions and find them to be without merit.
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Cooke concur.
Order affirmed in a memorandum.